Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

The office action is being examined in response to the application filed by the applicant on December 16, 2019.
Claims 1-6, 8-13, 15-17 and 19-21 have been amended and are hereby entered.
Claims 1-17 and 19-21 are pending and have been examined. 
This action is made FINAL.

Response to Arguments
Applicant's arguments filed January 21, 2022 have been fully considered but they are not persuasive.
The specification amendments have been entered. Therefore, the specification objection has been withdrawn due to the applicant's amendments.  
The claims 2 and 15 amendments have been entered. Therefore, the specification objection has been withdrawn due to the applicant's amendments. However, new claim objections have been raised over independent claims 1, 8 and 15 amendments (refer to claims objections section).
With regard to the applicant's arguments, starting on page 16, that independent claims 1, 8 and 15 are patent eligible under 35 U.S.C. § 101, the examiner respectfully disagrees. However, upon revision and reconsideration of the amended pending claims for patent eligibility 
With respect to Applicant's arguments, starting on the second paragraph of page 16, arguments regarding the having unattended robots that can process tasks without an administrator or administrator user and thus, improving process work flows by being more efficient, is not persuasive and does not result in an improvement to the technology itself. First off, the claimed invention is reciting an abstract idea, and even, if a claim falls within one of the four enumerated categories of patentable subject matter recited in 35 U.S.C. 101 (i.e., process, machine, manufacture, or composition of matter) in Step 1 does not end the eligibility analysis, because claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection. The claimed invention falls under the abstract idea of "Commercial interactions" or "legal interactions" group (i.e. agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations). As an example, in buySAFE, Inc. v. Google, Inc. (Fed. Cir. 2014), the court stated that "abstract ideas, no matter how groundbreaking, innovative, or even brilliant, are outside what the statute means by "new and useful process, machine, manufacture, or composition of matter", and reference is made to Myriad by the court for this position.  Also stated in buySAFE is "In defining the excluded categories, the Court has ruled that the exclusion applies if a claim involves a natural law or phenomenon or abstract idea, even if the particular natural law or phenomenon or abstract idea at issue is narrow. Mayo, 132 S. Ct. at 1303.” The Court in Mayo rejected the contention that the very narrow scope of the natural law at issue was a reason to find patent eligibility, explaining the point with reference to both natural does not change the fact that improving an abstract idea will be patent eligible, following the conditions stated under 35 U.S.C. 101.  

On the other hand, merely, “at least removing the need for an administrator or administrator user” or just omitting administrator users to leave the unattended robot (a computer) take responsibility is not an improvement. Thus, for this alleged invention, there’s no additional elements individually or in combination (‘system architecture having a "portal," "queue," and "unattended robot" and "other systems"’) that can amount significantly more than the judicial exception itself and/or to the inventive concept, for it to be considered an improvement, as this claims merely amount to nothing more than an instruction to apply the abstract idea using a generic computer and does not render an abstract idea eligible (See MPEP 2106.05 (f) and Alice Corp. v. CLS Bank, 573 U.S. 208, 221, 110 USPQ2d 1976, 1982-83 (2014) (quoting Mayo Collaborative Servs. V. Prometheus Labs., Inc., 566 U.S. 66, 72, 101 USPQ2d 1961, 1965)). Therefore, the examiner respectfully disagrees, and maintains 35 USC § 101 rejection for these pending claims.
Regarding the following applicant's art arguments about the independent claims set 1, 8 and their dependent claims 2-7, 9-14, 16-17 and 19-21 rejection under 35 USC § 103 in pages 18 – 20: These amended limitation steps in the pending claims are considered moot, due to the new grounds of rejection.
Claim Objections
 Claim 1 objected to because of the following informalities:  contains a grammatical error "a the task" and should be corrected to “a task” in accordance to MPEP 608.01(m) and/or 37 CFR 1.75(i).  Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Because claims 1, 5 and 18 recite that a “software automation [takes place] without third party inputs and controls”, which it haven’t been properly disclosed in the applicant’s specifications, and the meaning of the term “software automation” is not clear. Moreover, its language of the actual steps beyond its function is neither clear, in terms of knowing if this is a step to the claimed method, if there is a form requirement for this term or is just a commentary on the side. The applicant claims that the unattended robot performs “software automation” without third party inputs and controls.  This is considered to be indefinite, because it is not clear if the claim language allows for other inputs and controls to be used, such as those of a first or second party. The claimed language is also considered indefinite because those of ordinary skill in the art recognize that software automation as is known in the art, involves only minimal to no human input, thus, when the applicant is only claiming that the “software automation” is done without third party inputs and controls, this seems to allow for other party controls and inputs and would be contradictory to what the term “software automation” implies, namely that there is minimal to no human input involved. If the “software automation”  

Claim Rejections - 35 USC § 101
       35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

      Claims 1-17 and 19-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Firstly, it should be stated that claim 1 is being used as the most representative of the independent claims set 1, 8 and 15.  Step 1: the claimed invention falls under statutory categories of a machine, a process, and an article of manufacture. However, Step 2A Prong 1: because the claims recites a system, method and a non-transient computer readable medium to …performs software automation without third party inputs and controls; provide … to a user to allow the user to input information to a form or to allow the user to upload a document, wherein the user is not an administrator or administrator user; convert the form or uploaded document; to a string and store the string as a queue item in a queue having a plurality of queue items; based on the stored queue item, trigger …without authorization of an administrator or administrator user, to perform a task related to the stored queue item based on a process schedule…and…perform: extract data from the stored information queue item based on the extracted data, gather information from other systems to perform the task; provide the at least a portion of the gathered related information to be validated and/or corrected; receive validated and/or corrected data and perform a the task using the validated and/or corrected data; and update a system based on the performed task.

These limitations, describe a method and a system for identifying and categorizing user information to efficiently automate and process computer file attachments. Thus, these limitations are directed to the abstract idea of methods of organizing human activity in the form of engaging in commercial or legal interactions by evaluating business user’s information to manage a business such as Information Technology (IT), banks, healthcare businesses, etc. As disclosed in the specification, this invention allows determining a document category to correct and validate user information with little or no oversight of an administrative user. Thus, it represents a certain method of organizing human activities by performing associated tasks associated with the information that robot(s) gathers to facilitate, present the results to the user and update a business system.

Step 2A Prong 2: The judicial exception is not integrated into a practical application, because the claims as a whole, while looking for its additional elements of non-transitory computer readable medium; one or more processors; a portal; a memory, and the unattended robot, individually and in combination, merely is used as a tool to perform the abstract idea (refer to MPEP 2106.05f). In addition, the abstract idea is merely generally linking to the technology of data processing for commercial and/or professional purposes with content management systems and office automation and that is not functionally related to the claimed process other than a recitation to intended use or filed of use (MPEP 2106.05(h)). This is indicative of the fact that the claim has not integrated the 

As for dependent claims 3, 10 and 17, it recites the additional element of an orchestrator software which is merely used as a tool to perform the abstract idea. Thus, it amounts no more than mere instructions to apply the exception using a generic computer component (MPEP 2106.05(g)) and this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

Step 2B: For claims 1, 8 and 15, these claims include additional elements mentioned above, recited as non-transitory computer readable medium; one or more processors; a portal; a memory, unattended robot, and an orchestrator software etc., this are not sufficient to amount for significantly more than the judicial exception due to not being more than generically recited computer device and a system updated by the non-transient computer comprising of one or more processors. These are used to be instructed and perform steps that define the abstract idea. Merely, using a generic computer device and/or computing technologies to perform an abstract idea does not constitute a practical application and only amounts to a mere instruction to practice the invention. Thus, this not render the claims as being eligible (refer to MPEP 2106.05(f) and 2106.05(h). The rationale set forth for the 2nd prong of the eligibility test above is also applicable to step 2B, thus being sufficient for its rejection basis as not patent eligible and by being consistent with the recently issued 2019 PEG.

For dependent claims 2-7, 9-14 and 16 - 21, these cover or fall under the same abstract idea of a method of organizing human activity. They describe additional limitations steps of 
Claims 2, 9 and 16: performs a category check of a form or uploaded file and bypass validation of data of the form or uploaded file based on the checked category. 
Claims 3, 10 and 17: manages a plurality of automated robots to perform a workflow.
Claims 4 and 11 (directed to claims 3, 10 and 17): …provides the business user an indication that the performance of the task is active.
Claims 5, 12 (directed to claim 10) and 19: sends a user an indication that a job is active based on the job being picked up…
Claims 6, 13 and 20: the performed task is approving an invoice, processing a purchase order or approving a claim.
Claims 7, 14 and 21: the gathered provided information to be validated is sent to the user for validation and/or correction.
Therefore, the additional elements previously mentioned above are nothing more than descriptive language about the elements that define the abstract idea, and these claims remain rejected under 101 as well. 

Claim Rejections - 35 USC § 103
       In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 –17 and 19 – 21 are rejected under 35 U.S.C. 103 as being unpatentable over Dennis (U.S. Patent No. 10908950 B1) in view of Evanitsky (U.S. Pub. No. 20100235305 A1).
Regarding claims 1, 8 and 15: 
A system, comprising: (claim 1)
Dennis teaches:
one or more processors; (“With reference to FIG. 8 the computing system 800 includes one or more processing units 802...” Col 12, lines 11-12; Fig 8 (802))
a memory coupled to the one or more processors and storing program instructions that when executed by the one or more processors cause the one or more processors to perform: (“…and memory 806, 808. The processing units 802, 806 execute computer-executable instructions.” Col 12, lines 11-13; Fig 8 (802))
convert the form or uploaded document to a string and store the string as a queue item in a queue having a plurality of queue items “An authorized user 102 interacts with the RPA system 10 by way of control room module 104 which operates to control processing of tasks within work queues 106. Examples of such task types, as noted above are invoices, new hire onboarding documents and expense reports. These are simple examples and many other task types may be processed with RPA system 10. Each work queue 106 (Q1, Q2, . . . , Qn) preferably includes a set of data (work item) that maps to a specific data type. For example, Q1 may contain invoices, Q2 may contain new hire onboarding documents, etc. The records in each queue 106 are processed by a bot in one or more bot runners stored in storage 108. Data such as documents to be processed by the bot runners are stored in repository 109.” Col 5, lines 3-16; “The interface 200 also permits selection at 203 of an AUTOMATION status option, by way of entry or search of an automation name at 204 of a specific automation task that is being processed and can provide status of the automation task, including the time started and device on which the task was executed.” Col 6, lines 35-40; Fig 1 (106); Fig 2 (204 and 206) Examiner note: Under BRI, a “queue” is being interpreted as a “work queue 106”, a queue item is being interpreted as “set of data (work item)”. As for a “string” it is being interpreted as an “entry of search” as stated above. Also refer to Col 8, lines 27-39.
based on the stored queue item, trigger the unattended robot, without authorization of an administrator or administrator user, to perform a task related to the stored queue item based on a process schedule of the unattended robot and to have the unattended robot perform: (“Round robin allocation permits automations to be performed sequentially with the associated queue. For example, in a pure round robin allocation, automation 1 will be deployed by workload processor 116 to bot runner set 110 to work on a specific queue (Q1) it's configured with, followed by automation 2 to work on binded queue Q2 up to automation n, and then back to automation 1 to work on Q1. User 102 may at any time manually reorder any automation to meet any changed priorities, and user 102 may prioritize certain automations to take priority over other automations that are in a round robin allocation.” Col 5-6, lines 61-67 and 1-4; Figs 2A, 2B and 2C; Fig 5) Examiner note: Under BRI, the  Col 6, lines 10-14 for more information about user based requests. To learn more about a bot runner, refer to Col 5, lines 31-34.
extract data from the stored queue item (“The bot runners 110 and the control room 104 advantageously interact to implement a fair queuing strategy for download and uploads of data from and to the repository 109. To obtain a file for processing, a bot runner 110 sends a file download request 702 to the control room 104 when then accesses the file in the repository 109 to determine the file size.” Col 10 – 11, lines 62-67 and line 1; Fig 3 and 7 (110 and 104)) 
update a system based on the performed task. (“Each bot runner is programmed to update control room 104 upon completion of its tasks and upon receiving such update, workload processor 116 updates its status entries in a manner described in further detail in conjunction with FIG. 3.” Col 6, lines 4-8; Fig 1 (104 and 116)) 

Dennis does not explicitly teach the following limitations. However, Evanitsky teaches:
provide a portal to a user to allow the user to input information to a form or to allow the user to upload a document wherein the user is not an administrator or administrator user; (“the system provides a document services grid (“DSG”) including a hosted server accessible over the Internet through an intuitive web-based interface or customer web portal to combine document processing capabilities (e.g., categorization, extraction, etc.) with continuous learning capability (e.g., by example, training, and continuous updating). The DSG utilizes trained document processing software to receive and process scanned documents of a specific type (e.g., from a readily available image capture device) via the internet (or web-based interface) such that data can be extracted from the scanned documents and subsequently recognized or classified and mapped to a data repository on the hosted server.” ¶0015; Fig 5 (510, 520 and 530)) Examiner note: Under the Broadest Reasonable Interpretation (BRI), the user that is not an administrator or administrator user is being interpreted as an external user or a “customer” as stated in ¶0017. The examiner would like to point out that whomever the “administrator” is, such title or label does not further define the step at hand, in which is allowing a user to input information. Thus, the recitation of “the user is not an administrator or administrator user” remains irrelevant until is further defined, somehow in the claims.
wherein the one or more processors implement an unattended robot, the unattended robot performs software automation without third party inputs and controls: (“With this purpose in mind, the system provides a document services grid (“DSG”) including a hosted server accessible over the Internet through an intuitive web-based interface or customer web portal to combine document processing capabilities (e.g., categorization, extraction, etc.) with continuous learning capability (e.g., by example, training, and continuous updating). The DSG utilizes trained document processing software to receive and process scanned documents of a specific type (e.g., from a readily available image capture device) via the internet (or web-based interface) such that data can be extracted from the scanned documents and subsequently recognized or classified and mapped to a data repository on the hosted server… In this manner, the DSG is self-learning in that each successful classification and extraction related to a processed document enables the system to accumulate a so-called “knowledge-base” of documents specific to the customer's business and/or preferences. The DSG may be pre-configured with industry-specific and/or customer-specific rules that dictate the data extracted from documents. The DSG utilizes the continuously growing knowledge-base to improve classification accuracy with every document processed and further, grow the maturity level of the service for both the DSG and the customer, as will be discussed in further detail below” ¶0015; Fig 1 (100, 140) and Fig 5) Examiner note: Under BRI, the unattended robot is being interpreted as the “system [that] provides a document services grid or DSG”. Also the use of a hosted server is being interpreted under its definition (and according to techopedia and IBM Cloud Learn Hub) and its function of having a customer leasing an entire server not shared with anyone else, and thus, is not shared with third party unless the customer enables it, which in this case is used as a data repository as stated above.
based on the extracted data, gather information from other systems to perform the task; (“The system 500 as a whole offers multiple feedback loops (e.g., services feedback from individual services 524, grid feedback from the document classification and extraction engine 522, etc.) and refinement tools to grow the maturity of the individual services offered by the DSG system 500 as well as the DSG system 500 as a whole. This configuration allows the customer to improve their return on investment and enables the administrator of the DSG system 500 to improve efficiency of delivery to effectively provide the complete lifecycle for document processing and related services.” ¶0030; Fig 5 (522, 524 and 530)) Examiner note: Under BRI, the function of gathering information from other systems for task performance purposes is being interpreted as the similar ability that the “system 500” or DSG have by collecting information from “multiple feedback loops” such as “services feedback from 
provide the at least a portion of the gathered related information to be validated and/or corrected; (“Further, the DSG is self-learning in that each successful classification and extraction related to a processed document enables the DSG to accumulate a so-called “knowledge-base” of documents specific to the customer's preferences and/or business. In this way, the DSG learns with each document classified, whether successfully or unsuccessfully and subsequently verified and/or modified. That is, once a document or document type has been verified, subsequent documents of the same or substantially similar type may not require verification by the customer thereafter. Classified and verified documents are stored in the data repository of the hosted server 140.” ¶0022; Fig 2 (230)) Examiner Note: Under BRI, the “document services grid” or DSG can extract the information needed (including “at least a portion”) and correct/validate the information, once it have been trained enough to learn from past mistakes that have been corrected from previous customers.
receive validated and/or corrected data and perform a the task using the validated and/or corrected data; and (“In the event that the DSG fails to classify a document or wrongly classifies a document, the customer may correct the results, accordingly. Likewise, the customer may verify that documents have been correctly classified. With each document successfully classified, verified, and/or corrected, the accuracy of the processing software application improves. Further, the DSG is provided with knowledge and/or regulatory compliance for specific industries and is able to detect and tag documents accordingly.” ¶0021; “In this manner, the DSG is re-trained with verified and/or corrected information relating to specific documents and/or classifications of documents” ¶0022; Fig 5 (524)) Examiner Note: Under BRI, the executed task done by the robot or bot is being interpreted as a “re-training” to learn the verified and/or corrected data to extract and modify the information correctly. Also, refer to ¶0030 for more details about individual services that offer feedback in the DSG maturity and its “re-training”. 
       
It would have been obvious to one of ordinary skill in the art at the effective time of filing to have provided Dennis with the ability of providing the performing task with validated or corrected of at least a portion of the data, as taught by Evanitsky because “Document processing, for most entities, is an expensive and time consuming process because of the need for customization, dedicated resources, and long sales cycles. Currently-used systems typically work well for large entities, however, small to medium sized entities also have a need for document processing systems. Many of the tools required to process and manage digital information are costly and require specific expertise for effective use.” (Evanitsky, ¶0004)
Regarding claims 2, 9 and 16:
The combination of Dennis and Evanitsky, as shown in the rejection above, discloses the limitations of claims 1, 8 and 15, respectively.
Dennis does not explicitly teaches the following limitation, but Evanitsky further teaches:
wherein the unattended robot performs a category check of a form or uploaded file and bypass validation of data of the form or uploaded file based on the checked category. (“…the document training and rules for extracting data therefrom may be specific to each customer. In embodiments, the processing software application may be trained with semi-structured documents that are well-known in a given industry to limit the complexity and costs associated with automating the DSG. In the event that the DSG fails to classify a document or wrongly classifies a document, the customer may correct the results, accordingly. Likewise, the customer may verify that documents have been correctly classified. With each document successfully classified, verified, and/or corrected, the accuracy of the processing software application improves. Further, the DSG is provided with knowledge and/or regulatory compliance for specific industries and is able to detect and tag documents accordingly. ¶0021; “The customer may verify the classification of the document and/or the data from the document and, further, make corresponding modifications. Further, the DSG is self-learning in that each successful classification and extraction related to a processed document enables the DSG to accumulate a so-called “knowledge-base” of documents specific to the customer's preferences and/or business. In this way, the DSG learns with each document classified, whether successfully or unsuccessfully and subsequently verified and/or modified. That is, once a document or document type has been verified, subsequent documents of the same or substantially similar type may not require verification by the customer thereafter” ¶0022 Examiner Note: The “bypass validation” is being interpreted and considered after the machine, such as a DSG which deep learns the classifications for a particular customer well enough to not require validation in the future.
        
It would have been obvious to one of ordinary skill in the art at the effective time of filing to have provided Dennis the ability of bypassing validation data of based on a check category, as taught by Evanitsky because “Document processing, for most entities, is an expensive and time consuming process because of the need for customization, dedicated resources, and long sales cycles. Currently-used systems typically work well for large entities, however, small to medium sized entities also have a need for document processing systems. Many of the tools required to process and manage digital information are costly and require specific expertise for effective use.” (Evanitsky, ¶0004)

Regarding claims 3, 10 and 17:
The combination of Dennis and Evanitsky, as shown in the rejection above, discloses the limitations of claims 1, 8 and 15, respectively.
Dennis further teaches:
wherein the unattended robot is managed by orchestrator software implemented by the one or more processors, the orchestrator software manages a plurality of automated robots to perform a workflow (“Queue orchestration module 120 permits simple orchestration of complex workflows by permitting user 102 to configure a bot to process a work item from one queue and push the outcome as a work Item into another queue.” Col 6, lines 17-20; Fig 1 (120); Examiner note: Under BRI, orchestrator software is being interpreted as “Queue orchestration module 120”.

Regarding claims 4 and 11:
The combination of Dennis and Evanitsky, as shown in the rejection above, discloses the limitations of claim 3.
Dennis further teaches:
wherein the unattended robot provides the business user an indication that the performance of the task is active (“To prevent overload when concurrently executing a large number of devices, the processing by the control room 104 of status update messages from bot runners 110 may preferably rate limited (i.e. process a certain number of status update messages within a certain time period) on a per-control room server basis. Messages that are rate limited are preferably discarded as they are just progress messages. Other messages, such as bot start, bot stop, and bot error are preferably not rate limited. Additionally, the rate limit may preferably be adjusted dynamically based on the number of unprocessed status update messages. If reactive rate-limiting is activated the progress reported on an activity page provided to a control room 104 user will be updated at a lower frequency than normal.” Col 11-12, lines 57- 67 and 1-3; Fig 1 and 5 (104))

Regarding claims 5, 12 and 19:
The combination of Dennis and Evanitsky, as shown in the rejection above, discloses the limitations of claims 1, 8 and 15, respectively.
Dennis does not explicitly teaches the following limitation, but Evanitsky further teaches:
wherein the unattended robot sends a user an indication that a job is active based on the job being picked up by the unattended robot. (“Further, the customer is able to arrange for notifications related to their documents and/or the industry in which the customer's business operates. A notifications folder 240 on the customer interface 200 may be selected to view notifications to which the customer has subscribed and/or produced. Customer notifications may include, for example, reminders, compliance information, reports, work process information, alerts from user to user regarding responsibility for work flow steps, information updates (e.g., from an RSS feed or a Mashup), and the like.” ¶0024; Fig 2 (230, 240))
     
Dennis with the ability of providing the alert or notification of active jobs done by the unattended robot, as taught by Evanitsky because “Document processing, for most entities, is an expensive and time consuming process because of the need for customization, dedicated resources, and long sales cycles. Currently-used systems typically work well for large entities, however, small to medium sized entities also have a need for document processing systems. Many of the tools required to process and manage digital information are costly and require specific expertise for effective use.” (Evanitsky, ¶0004)

Regarding claims 6, 13 and 20:
The combination of Dennis and Evanitsky, as shown in the rejection above, discloses the limitations of claims 1, 8 and 15, respectively.
Dennis further teaches:
wherein the performed task is approving an invoice, processing a purchase order or approving a claim (“An authorized user 102 interacts with the RPA system 10 by way of control room module 104 which operates to control processing of tasks within work queues 106. Examples of such task types, as noted above are invoices, new hire onboarding documents and expense reports. These are simple examples and many other task types may be processed with RPA system 10. Each work queue 106 (Q1, Q2, . . . , Qn) preferably includes a set of data (work item) that maps to a specific data type. For example, Q1 may contain invoices, Q2 may contain new hire onboarding documents, etc.” Col 5, lines 3-13; Fig 1) Examiner note: Under BRI, a robotic process automation or RPA system can include either an invoice processing a  Col 8, lines 7-15 for more details about approving requests.

Regarding claims 7, 14 and 21:
The combination of Dennis and Evanitsky, as shown in the rejection above, discloses the limitations of claims 1, 8 and 15, respectively.
Dennis does not explicitly teaches the following limitation, but Evanitsky further teaches:
The system of claim 1 wherein the gathered provided information to be validated is sent to the user for validation and/or correction. (“For example, if the processing software application is unable to extract data from a document and/or classify the document with certainty, the customer is alerted through the review folder 230”. ¶0022; “The customer may utilize one or more icons and/or shortcuts on the desktop of their PC or the interface of a computing device to upload documents (e.g., via drag and drop), review uploaded documents processed by the DSG for purposes of verification and/or correction, and receive notifications,…Further, an icon and/or shortcut on the desktop or interface is provided to facilitate access to the data repository on the hosted server to view their stored data. The view of the data repository for a given customer may be dictated by customer preference and/or the specific business and/or industry (e.g., legal, accounting, customer service, etc.) in which the customer is involved.” ¶0017; Fig 2 (230, 240)) Examiner note: Also refer to ¶0023-25 for notifications details.
      
It would have been obvious to one of ordinary skill in the art at the effective time of filing to have provided Dennis with the ability of providing information to the user for validation and/or correction, as taught by Evanitsky because “Document processing, for most entities, is an expensive and time consuming process because of the need for customization, dedicated resources, and long sales cycles. Currently-used systems typically work well for large entities, however, small to medium sized entities also have a need for document processing systems. Many of the tools required to process and manage digital information are costly and require specific expertise for effective use.” (Evanitsky, ¶0004).

Conclusion
         The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Adari (U.S. Pub. No. 20180268477 A1) is pertinent because it “relates to computing machines. In particular, the present disclosure discloses a system and a method for creating a new account at a financial institution in real-time and instantly dispensing of an account opening envelope.”
Adluri (U.S. Pub. No.  20200076612 A1) is pertinent because it is “directed to systems and methods for digital or electronic document signing. The systems and methods of the present disclosure allow for uploading and signing of one or more electronic documents, e.g., by multiple users or participants.”
Camargo (U.S. Pub. No. 20180005143 A1) is pertinent because “Techniques described herein enable such users to more easily access, for example, rental property information through an application or through a webpage portal that is associated with a monitoring system of the rental property.”
Cooper (U.S. Pub. No. 20110066643 A1) is pertinent because it is “A method and system may allow inputting data into a database of financial information from multinational 
Ghatage (App. No. AU 2019203697 A1) is pertinent because it “relates to the field of automated intelligent data extraction, and more particularly, it relates to techniques for validating electronically processed data based on intelligently extracted data from varying types of paper documents.”
Parimelazhagan (U.S. Pub. No. 20180197123 A1) is pertinent because it “relates to a robotics process automation platform; in particular, the robotics process automation platform provides a computer environment for developing, deploying, managing and monitoring computer-executable instructions that are configured for performing automated processes within a target computer application.”

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ivonnemary Rivera Gonzalez whose telephone number is (571)272-6158. The examiner can normally be reached Mon - Fri 9:00AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on (571) 270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IVONNEMARY RIVERA GONZALEZ/Examiner, Art Unit 3687                                                                                                                                                                                                        
/DENNIS W RUHL/Primary Examiner, Art Unit 3687